Citation Nr: 0704033
Decision Date: 02/08/07	Archive Date: 04/19/07

DOCKET NO. 04-19 503A                       DATE FEB 8 2007

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia

THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression and post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by: Fleet Reserve Association

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The veteran served on active duty from March 1977 to April 1982.

This appeal before the Board of Veterans' Appeals (Board) arises from a May 2002
\
rating decision in which the RO denied service connection for PTSD and declined
to reopen the veteran's claim for service connection for depression. In May 2003, the veteran filed a notice of disagreement (NOD) with the denial of service connection for PTSD. The RO issued a statement of the case (SOC) in April 2004, which reflected the RO' s continued denial of the claim for service connection for PTSD. The veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in May 2004.

In a September 2005 supplemental SOC (SSOC), the RO recharacterized the claim on appeal as a request to reopen a claim for acquired psychiatric condition (nervous condition), to include PTSD and depression. The RO reopened the veteran's claim but denied service connection for an acquired psychiatric condition, including PTSD and depression, on the merits.

In June 2006, the veteran and his spouse testified during a Board hearing before the undersigned Veterans Law Judge in Washington, DC; a transcript of the hearing is of record.

The Board notes that the RO clearly expanded and considered the veteran's claim for service connection for PTSD to include additional acquired psychiatric disabilities like depression. In light of the evidence of record, and to give the veteran every consideration in connection with the apeal, the Board will also characterize the claim on appeal as one for service connection for an acquired psychiatric disability, to include depression and PTSD.

-2



FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2. Competent medical evidence indicates that the veteran does not meet the criteria for a diagnosis of PTSD.

3. There is no competent medical evidence or opinion establishing that the veteran has an acquired psychiatric disability other than PTSD that is related to his military service.

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include depression and PTSD, are not met. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309, 4.125(a) (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002). To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom. 38 U.S.C.A. § 5103(a);

- 3 



38 C.F.R. § 3.159(b). In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the VCAA and its implementing regulations, the Board finds that all notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

Post-rating letters issued by the RO in March 2004 and November 2005 notified the veteran and his representative of what was needed to establish entitlement to a service connection (evidence showing an injury or disease in service; a current disability; and a relationship between the current disability and an injury, disease, or event in military service). After each letter, they were afforded opportunities to respond. The Board thus finds that the veteran has received sufficient notice of the information and evidence needed to support his service connection claim, and that he has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the March 2004 and November 2005 letters satisfy the statutory and regulatory requirement that VA notify a claimant of what evidence, if any, will be obtained by the claimant, and what evidence, if any, will be retrieved by VA. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). In the November 2005 letter, the RO explained to the veteran that VA would make reasonable efforts to help him get evidence necessary to support his service connection claim, such as medical records (including private medical records), if he gave it enough information, and, if needed, authorization, to obtain them. The RO further specified what records VA was responsible for obtaining, to include Federal records, and the type of records that VA would make reasonable efforts to get.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice should notify a veteran of: (1) the evidence that is needed to substantiate a claim; (2) the evidence, if any, to be obtained by VA; (3) the evidence, if any, to be provided by a

-4



claimant; and (4) a request by V A that the claimant provide any evidence in his possession that pertains to the claims.

As indicated above, the first three of Pelegrini's content of notice requirements clearly have been met in this case. With respect to the fourth requirement, the Board notes that the RO has not explicitly advised the veteran to provide any evidence in his possession that pertains to his claim. However, the claims file reflects that the veteran has submitted and/or identified evidence in support of his claim. Given that fact, as well as the RO's instructions to him, the Board finds that the veteran has, effectively, been put on notice to provide any evidence in his possession that pertains to the claim. Accordingly, on these facts, the RO's omission is harmless. See ATD Corp. v. Lydall, Inc., 159 F.3d 534,549 (Fed. Cir. 1998); cf 38 C.F.R. § 20. 1102 (2006).

Pelegrini also held that the plain language of38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided at the time that, or immediately after, the V A Secretary receives a complete or substantially complete application for VA-administered benefits. In that case, the Court determined that VA had failed to demonstrate that a lack of such pre-adjudication notice was not prejudicial to the claimant.

In the matter now before the Board, the documents substantially meeting the VCAA's notice requirements-addressed above-were furnished to the veteran after the May 2002 rating action on appeal. However, the Board finds that any delay in issuing section 5103(a) notice did not affect the essential fairness of the adjudication, in that his claim was fully developed and readjudicated after notice was provided. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006). As indicated below, as a result of RO development, comprehensive documentation, identified below, has been associated with the claims file and considered in evaluating the veteran's appeal. After the issuance of the March 2004 and November 2005 letters and further opportunities to provide information and/or evidence pertinent to the claim under consideration, the RO readjudicated the claim for service connection for an acquired psychiatric

- 5 



condition, to include PTSD and depression (as reflected in the September 2005 SSOC).

Hence, the Board finds that the VA's failure in not fulfilling VCAA notice requirements prior to the RO's initial adjudication of the claim is harmless. See ATD Corp., 159 F.3d at 549; 38 C.F.R. § 20.1102.

More recently, the Board notes that, on March 3, 2006, during the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim (veteran status, existence of a disability, connection between the veteran's service and that disability, degree of disability, and effective date pertaining to the disability). In this case, the veteran's status is not at issue, and the notice requirements pertaining to existence of disability and nexus were met via the November 2005 letter, as discussed above. While the RO has not notified the veteran of the criteria for degree of disability or effective date of rating, on these facts, such omission is harmless. Id. As the Board's decision herein denies service connection for an acquired psychiatric disability, no effective date or rating is being, or is to be, assigned. Accordingly, there is no possibility of prejudice to the veteran under the notice requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development on the claim on appeal has been accomplished. The RO has made reasonable and appropriate efforts to assist the veteran in obtaining all evidence necessary to substantiate his claim; though these efforts, service medical records, records from the Social Security Administration (SSA), private treatment records, and available post-service VA medical records have been associated with the veteran's claims file. In connection with his claim, the veteran was afforded a VA psychiatric examination in May 2005, the report of which is of record. The transcript of the June 2006 Board hearing also is of record.

The Board notes that the RO requested treatment records from a private provider identified by the veteran in February 2004. During the same month, the private

- 6



treatment provider indicated that the records were stored on microfilm and could be obtained for a fee. In March 2004, the RO notified the veteran that he would have to obtain the records if he wished them to be considered for his service connection claim. The veteran has not submitted any such records.

Significantly, neither the veteran nor his representative has identified, and the record does not otherwise indicate, any existing, pertinent evidence, in addition to that noted above, that has not been obtained. The record also presents no basis for further development to create any additional evidence to be considered in connection with the claim.

Under these circumstances, the Board finds that the veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II. Analysis

The veteran contends that he currently suffers from an acquired psychiatric disorder, to include depression and PTSD, as a result of his military service.

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated in the line of duty while in the active military, naval, or air service. See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).

Certain chronic diseases, such as a psychosis, which are manifested to a compensable degree (10 percent for a psychosis) within a prescribed period following termination from service (one year for a psychosis) shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2006). Notwithstanding the presumptions, service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service. See 38 C.F.R. § 3.303(d) (2006).

- 7 



Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. See 38 C.F.R. § 3.304(f) (2006).

The first requirement for service connection for PTSD is a medical diagnosis of the condition. Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSMN) (2006). A more recent amendment to 38 C.F.R. § 3.304(t), effective May 7, 2002, which pertains to evidence necessary to establish a stressor based on personal assault, does not change the three criteria noted above. See 67 Fed. Reg. 10330-10332 (March 7, 2002).

Considering the claim for service connection for an acquired psychiatric disorder in light of the record and the governing legal authority, the Board finds that the claim must be denied.

Service medical records show that the veteran was treated for adjustment disorder with depressed mood, suicidal tendencies, and a personality disorder during active service. The veteran's February 1977 enlistment examination report was void of any findings of a psychiatric disability. Consultation notes dated in November and December 1977 show that the veteran discussed a history of prior suicidal attempts as well as causing himself physical pain such as a laceration to avoid hurting others and to punish himself. A December 1977 clinic record listed an impression of personality disorder, mixed schizoid, depressive, and obsessional patterns. In a January 1981 clinical record, the examiner performed a psychiatric evaluation and listed an impression of personality disorder with mild depression. A provisional diagnosis of severe situational depression - possible suicide risk was listed in a June 1981 treatment record. A June 1981 narrative summary showed that the veteran was treated for adjustment disorder with depressed mood and severe, mixed type, personality disorders and contained a recommendation that the veteran be

- 8 



administratively discharged from service on the basis of severe personality disorders. An August 1981 letter from a clinical psychologist noted his impression that the veteran had a severe personality disorder which was not likely to change to any significant degree as well as his agreement with the earlier recommendation for administrative discharge.

Additional service medical records show that the veteran was admitted to the Naval Alcohol Rehabilitation Center from October 30, 1981 to December 14, 1981. The December 1981 narrative summary of the veteran's treatment showed final diagnoses of: 1) habitual alcohol abuse (alcoholism); 2) multiple drug use; 3) adjustment disorder with depressed mood; 4) mixed personality disorder, severe, chronic; 5) suicidal tendencies; and 6) marital discord. A December 1981 service psychiatric consultation listed an impression of emotionally unstable personality, i.e. severe borderline personality. The physician also indicated that it was his recommendation that the veteran be strongly considered for administrative discharge. Service treatment notes dated in January and February 1982 show continued complaints of depression, insomnia, anxiety, and suicidal thoughts.

A May 1988 private hospital discharge summary shows that the veteran was treated for adjustment reaction with depression, major depression, and a history of substance and alcohol abuse from March to April 1988. An additional July 1988 private hospital discharge summary listed diagnoses of major depression disorder and alcoholism in remission.

The veteran received high intensity general psychiatric inpatient treatment at a V A facility in June 2001. Procedures consisted of group therapy and psychological testing. In the June 2001 VA hospitalization report, the examiner listed diagnoses of: 1) major depression, recurrent, severe, without psychotic features; 2) history of alcohol dependence; 3) polydrug dependence in full, sustained remission; and 4) personality disorder NOS with cluster B traits.

Records associated with the claims file show that the veteran attended multiple private counseling sessions dated between February 2000 and December 2002. Private inpatient treatment notes dated from June to July 2001 indicate that the

- 9



veteran sought treatment for worsening depression and inability to function despite outpatient treatment. Admission diagnoses of alcohol abuse in remission, probable PTSD, and major depression, recurrent without psychosis, were listed in the treatment notes.

Records from SSA indicate that the veteran was awarded benefits based on a primary diagnosis of depression and secondary diagnoses of diabetes and a back disorder. A January 2003 mental status evaluation report listed a diagnosis of major depressive disorder, recurrent, severe without psychotic features. VA outpatient treatment notes dated between May 2004 and July 2005 show findings of depression, substance abuse in remission, personality disorder, and depressive disorder NOS (not otherwise specified).

VA outpatient treatment notes dated in June 2002, October 2003, and November 2003 detail continued treatment for depression and show a neurological consultation for a history of traumatic brain injuries. A December 2003 VA treatment note listed a diagnosis of major depression with vegetative symptomatology. Continued findings of depression and personality disorder NOS are noted in outpatient treatment notes dated between January and March 2004.

In a May 2005 VA examination report, the examiner indicated that she had reviewed the veteran's claims file, conducted an interview with the veteran, and performed a mental status evaluation. In her report summary, the examiner indicated that the veteran does not fulfill the diagnostic criteria for PTSD. Diagnoses of major depressive disorder and alcohol dependence in full remission were listed "in the report. The examiner opined that it is less likely than not that the findings of adjustment disorder with depressed mood during active service are related to his current major depression.

Initially, the the Board notes that the record does not provide a basis for establishing service connection for PTSD. The Board is cognizant of the various psychiatric diagnoses of record, and notes that the veteran's inpatient treatment records include references to a diagnosis of probable PTSD. However, the May 2005 VA psychiatric examiner concluded that no diagnosis of PTSD was warranted. The

- 10



Board accords great probative value to the May 2005 VA examiner's opinion, and finds it to be dispositive of the question of whether the veteran, in fact, suffers from PTSD. Clearly, the reviewing physician reached her conclusions only after a review of the extensive service and post-service records, and evaluation of the relative probative value of equivocal clinical evidence.

Hence, the Board finds that the most persuasive medical evidence that specifically addresses the question of whether the veteran has PTSD militates against the claim. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). See a/so Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

When competent evidence establishes that the veteran does not have a particular disability-here, PTSD-there can be no valid claim for service connection for any such disability. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Moreover, because the first, essential criterion for establishing service connection pursuant to 38 C.F.R. § 3.304(f) is not met, the Board need not address whether the remaining regulatory requirements-evidence of an in-service stressor and of a link between the stressor and the PTSD-are met.

The Board also finds that the record does not provide a basis for establishing service connection for any acquired psychiatric disability other than PTSD. The weight of the competent medical evidence of record-to particularly include the May 2005 VA examiner's medical opinion-establishes that that the veteran currently suffers from depression; however, this acquired psychiatric disorder is not shown to be etiologically related to active military service. Significantly, the record also includes no competent medical opinion establishing a nexus between any psychiatric disability other than PTSD that has been diagnosed post-service, and the veteran's active military service, and neither he nor his representative has alluded to the existence of any such opinion.

- 11 



As a final matter, the Board also notes that although the veteran has been diagnosed with a personality disorder, personality disorders are not considered diseases or injuries for compensation purposes, and, thus, are not considered disabilities for which service connection can be established. See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2000); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that 38 C.F.R. § 3.303(c), as it pertains to personality disorder, is a valid regulation). While service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993), there is no competent evidence whatsoever to even suggest that such has occurred in this case.

In addition to the medical evidence, the Board has considered the assertions of the veteran and his wife advanced in connection with the appeal. The Board does not doubt the sincerity of the veteran's (and his wife's) belief that he has a psychiatric disability as a result of his military service. However, questions of medical diagnosis and causation are within the province of medical professionals. See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994). As each is a layperson without the appropriate medical training or expertise, neither the veteran nor his he is not competent to render a probative (i.e., persuasive) opinion on such a medical matter. See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). Hence, the veteran's assertions as to the either the nature or etiology of current psychiatric disability have no probative value.

Under these circumstances, the claim for service connection for acquired psychiatric disability, to include depression and PTSD, must be denied. In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

- 12



ORDER

Service connection for an acquired psychiatric disability, to include depression and PTSD, is denied.


JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


- 13 



